Filed 11/1/22 Gaffney v. Drolet CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or o r-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                    DIVISION ONE


 KATHLEEN G. GAFFNEY,
              Plaintiff and Appellant,                                      A163419

 v.                                                                    (Solano County
 JEAN DROLET,                                                          Super. Ct. No.
                                                                     FCS052125)
              Defendant and Respondent.


          This is a case between two neighbors, one of whom sought to establish
an implied easement for a sewer line running under the other’s property.1
          The owner of the allegedly servient property, defendant Jean Drolet,
was not aware of the sewer line when he purchased his property. He became
aware of it several months later when sewage started oozing to the surface of
his property. There is no dispute the antiquated line is in ill repair and
needs to be replaced, and its current placement does not comply with local
building requirements or the state Plumbing Code.




         Technically, this line is a sewer “lateral,” the pipe that runs from a
          1

service location, such as a house, to the public sewer main. (See
 [as of Nov. 1, 2022].) For ease of reference, we refer to the line
at issue as simply a sewer line.
                                                                 1
      Drolet subsequently applied for, and received, approval to make major
repairs to his 100-year-old house and to raise it to add a garage and auxiliary
dwelling unit. He cannot commence the work, however, because the old
sewer line runs too close to the foundation of the house.
      The owner of the allegedly dominant property, plaintiff Kathleen
Gaffney, opposed Drolet’s improvement application at every step, and when
Drolet demanded that she remove the sewer line so he could commence work,
she refused and sued him to establish an implied easement for the line.2
      Drolet, in turn, cross-complained for nuisance, trespass, and quiet title,
and sought injunctive relief.
      After a four-day bench trial, the court ruled against Gaffney and in
favor of Drolet. Observing that the parties had been haggling over the sewer
line for more than five years, the court quieted title in favor of Drolet and
issued injunctive relief requiring Gaffney to stop using the sewer line “in a
manner that impedes [Drolet] from improving [his] property,” and ordered
Gaffney to relocate the sewer line off the Drolet property.
      Gaffney appeals, claiming she proved each of the requirements for an
implied easement and the trial court committed legal errors in its assessment
of the evidence. She further maintains the court erred in invalidating an
easement shown on the parcel map creating the adjoining properties and in
granting injunctive relief. We reverse the invalidation ruling but affirm in all
other respects.




      2 She alternatively sought to establish an equitable easement but does
not pursue that theory on appeal.
                                        2
                                DISCUSSION3
The Law Governing Implied Easements
      “Under certain circumstances, the law implies that the parties intended
to create or transfer an easement by a grant or reservation when there is no
written document evidencing their intent and, in some cases, even when
there is no oral agreement regarding the easement; thus, implied easements
are ‘an exception to the general rule that interests in real property can only
be created by an express writing or prescription.’ ”4 (Romero v. Shih (2022)
78 Cal.App.5th 326, 349 (Romero), rev. granted Aug. 10, 2022, S275023,
quoting Kytasty v. Godwin (1980) 102 Cal.App.3d 762, 768 (Kytasty).)
      “The factual circumstances that permit the creation of implied
easements are fairly well established and the implication can only arise
where certain facts are present.” (Romero, supra, 78 Cal.App.5th at p. 349.)
An “easement will be implied when, at the time of conveyance of property, the
following conditions exist: 1) the owner of property conveys or transfers a
portion of that property to another; 2) the owner’s prior existing use of the


      3 We address the pertinent facts in connection with our discussion of
the issues on appeal.
      4  The doctrine of implied easements arises from Civil Code section
1104, which states: “easements pass with property[:] [¶] A transfer of real
property passes all easements attached thereto, and creates in favor thereof
an easement to use other real property of the person whose estate is
transferred in the same manner and to the same extent as such property was
obviously and permanently used by the person whose estate is transferred,
for the benefit thereof, at the time when the transfer was agreed upon or
completed.” Although this section “speaks only in terms of implying an
easement in favor of the grantee . . . [t]he implied easement or quasi-
easement authorized by Civil Code section 1104 is reciprocal; hence, if a
burden has been imposed upon a parcel of land sold, the purchaser, provided
the marks of this burden are open and visible, takes the property with the
servitude on it.” (Kytasty, supra, 102 Cal.App.3d at p. 770.)
                                       3
property was of a nature that the parties must have intended or believed that
the use would continue; meaning that the existing use must either have been
known to the grantor and the grantee, or have been so obviously and
apparently permanent that the parties should have known of the use; and 3)
the easement is reasonably necessary to the use and benefit of the quasi-
dominant tenement.” (Tusher v. Gabrielsen (1998) 68 Cal.App.4th 131, 141
(Tusher); accord, Thorstrom v. Thorstrom (2011) 196 Cal.App.4th 1406, 1419–
1420 (Thorstrom); Kytasty, supra,102 Cal.App.3d at pp. 768–769.)
      “ ‘In order for an easement to arise by implication, it must be both
apparent and continuous, or obvious and permanent. [Citation.] An
easement which is apparent and continuous will pass as appurtenant without
use of the word “appurtenances”; but if it is not apparent and continuous, it is
not included in the conveyance unless the grantor uses language in his deed
sufficient to create the easement. . . . An apparent or obvious easement is one
that is visible on [or from] the servient estate.’ ” (Kytasty, supra,
102 Cal.App.3d at pp. 770–771, quoting Swarzwald v. Cooley (1940)
39 Cal.App.2d 306, 324–325; see Zanelli v. McGrath (2008) 166 Cal.App.4th
615, 635 [“An implied reservation of an easement may be inferred only where
there is an obvious ongoing use that is reasonably necessary to the enjoyment
of the land granted.”].)
      “The requirement that the easement must be ‘ “reasonably necessary to
the beneficial enjoyment” of the property conveyed means no more than “for
the benefit thereof,” ’ ” and a party seeking to establish an implied easement
is not required to prove that the easement as it existed was a strict necessity
or “ ‘the only possible way’ ” of accommodating the use. (Thorstrom, supra,
196 Cal.App.4th at pp. 1420–1421.)




                                         4
      “ ‘The law does not favor the implication of easements.’ ” (Kytasty,
supra, 102 Cal.App.3d at p. 769; Thorstrom, supra, 196 Cal.App.4th at
p. 1420; Sierra Screw Products v. Azusa Greens, Inc. (1979) 88 Cal.App.3d
358, 368.) Thus, “ ‘[w]hether an easement arises by implication on a
conveyance of real estate depends on the intent of the parties, which must
clearly appear in order to sustain an easement by implication. In order to
determine the intent, the court will take into consideration the circumstances
attending the transaction, the particular situation of the parties, and the
state of the thing granted. [Citation.] The purpose of the doctrine of implied
easements is to give effect to the actual intent of the parties as shown by all
the facts and circumstances.’ ” (Kytasty, at p. 769; accord, Thorstrom, at
p. 1420; Tusher, supra, 68 Cal.App.4th at pp. 141–142, [‘The purpose of the
doctrine of implied easements is to give effect to the actual intent of the
parties as shown by all the facts and circumstances.’ [Citation.] An
easement by implication will not be found absent clear evidence that it was
intended by the parties.”].)
      “The party claiming an implied easement has the burden of proving
each element of the cause of action by a preponderance of the evidence, and
the factual findings of the trial court are binding on the appellate court if
supported by substantial evidence. [Citations.] The court looks to all facts,
the situation of the parties and the properties, and the circumstances
surrounding the transaction to determine, as a question of fact, whether the
parties intended to create the easement.”5 (Romero, supra, 78 Cal.App.5th at
p. 348.)


      5 Gaffney devotes some of her briefing to discussing the summary
judgment proceedings that preceded trial and asserts the trial court correctly
applied the law in that context but not at trial. This discussion is neither
material nor helpful. At this juncture, the task before us is to determine
                                        5
      With this overview of the law in mind, we turn to the trial court’s
findings on the requirements necessary to establish an implied easement.
Original Unity of Ownership
      There is no dispute that Gaffney’s and Drolet’s properties were
originally a single, larger parcel that was previously owned by Richard and
Christina Lemke.
Nature of Use and Parties’ Intent
      Gaffney sharply disputes, however, the sufficiency of the evidence to
support the trial court’s finding against her on the second requirement—that
“the owner’s prior existing use of the property was of a nature that the
parties must have intended or believed that the use would continue; meaning
that the existing use must either have been known to the grantor and the
grantee, or have been so obviously and apparently permanent that the
parties should have known of the use.” 6 (Tusher, supra, 68 Cal.App.4th at
p. 141.)
      Gaffney called no witness who was personally present at the time the
Lemkes subdivided their property and sold the parcel Gaffney now owns to a
third party. The trial court therefore examined the circumstantial evidence,


whether the trial court correctly understood the law and whether its
judgment against Gaffney, based on a fully developed record, is supported by
substantial evidence.
      6  “ ‘ “Under the substantial evidence standard of review, we review the
entire record to determine whether there is substantial evidence supporting
the jury’s factual determinations [citation], viewing the evidence and
resolving all evidentiary conflicts in favor of the prevailing party and
indulging all reasonable inferences to uphold the judgment [citation]. The
issue is not whether there is evidence in the record to support a different
finding, but whether there is some evidence that, if believed, would support
the findings of the trier of fact.” ’ ” (Verrazono v. Gehl Co. (2020)
50 Cal.App.5th 636, 652.)
                                       6
presented largely by Drolet. This evidence showed the following chain of
events:
      In 1990, the Lemkes sought approval to subdivide their property into
two parcels, each with a house more than 100 years old.
      Their application was reviewed by the Vallejo Sanitation and Flood
Control District (Sanitation District) which imposed development acceptance
requirements, including the following:

      “2. This project shall comply with District standards and design
      criteria unless specifically stated otherwise. [¶] . . . [¶]

      “15. Non-District facilities serving more than one lot will not be
      allowed.

      “16. Rear yard facilities serving more than one lot will not be allowed.

      “Comment: [¶] . . . [¶] Each lot shall drain and sewer separately to the
      public system.”

      The City of Vallejo, in turn, approved the subdivision application
subject to numerous conditions, including the following:
      “4. Each lot shall have its own water and sewer service. [¶] . . . [¶]

      “15. Meet all requirements of [the Sanitation District] as regards sewer
      lines and drainage.”

      The city advised Lemke, however, it “would not require that all work be
completed before the subdivision was processed and the parcel map
recorded.”
      In accordance with the conditions imposed on the subdivision, the
Lemkes filed a parcel map showing a ten-foot easement for a sewer line for
the parcel that was eventually sold to Gaffney. The depicted easement runs
alongside the new boundary line separating the two parcels, on the parcel

                                         7
eventually sold to Drolet, and out toward the street. Thus, the depicted
easement is not in the locale of the old sewer line running through Drolet’s
property and alongside the foundation of his house. The owner’s statement
on the parcel map specifically refers to the depicted easement as follows:
“The undersigned . . . hereby state that they are the only entities having any
record title in all the land delineated within . . . this parcel map, and hereby
consent to the preparation and recordation of said map and hereby reserve
for the use of Parcel A, the ten (10) foot wide sanitary sewer
easement across Parcel B as shown hereon.” (Capitalization omitted,
boldface added.)
      About three weeks after the Lemkes filed the parcel map, they
conveyed Parcel A (the parcel eventually sold to Gaffney) to the architect who
handled their subdivision application, Donald Hardy. The deed to Hardy, as
has every subsequent deed of the lots, described the property by reference to
the parcel map.
      At the same time, the Lemkes applied to the Sanitation District for a
connection permit. In the “for District use only” (capitalization omitted)
section of the application, the following notation appears: “New lateral to
separate 602 Georgia [Parcel B] & 810 Sutter [Parcel A] Streets, existing roof
drains must be disconnected from existing service.” There was a field check,
and three days later, the permit issued. A retired engineering technician for
the District testified that, at that time, “the field people used to check to
make sure it made sense for the homeowner to connect in a certain place.” 7


      7 While Gaffney points to testimony she asserts indicates inspections
were done only on completion, suggesting a new sewer line was installed, the
technician’s testimony is equally, if not more, supportive of the fact that at
the time in question, field checks were done before construction “to make
sure” the connection to the main line would be at an appropriate location.
                                         8
      Although the permit was issued, the work was never done. No evidence
was introduced as to why that was the case.
      Given this evidence, the trial court found Gaffney did not carry her
burden of establishing that the Lemkes and Hardy intended to create an
easement for the existing sewer line. To the contrary, the court found this
evidence showed no such intent. As the court pointed out, the evidence
established that the subdivision was conditioned on discontinuing use of the
existing, inter-connected sewer lines and installing separate lines to service
each of the parcels. The evidence also indicated the Lemkes intended to
comply with these requirements, as shown by their Parcel Map depicting a
sewer easement in a locale that would comply with the regulatory conditions
imposed by the city and Sanitation District, and by their application for a
connection permit. The court further pointed out there was no evidence the
Lemkes made deliberate misstatements to the regulatory authorities or
intended to create an unlawful subdivision. While it was true neither the
Lemkes nor Hardy ever complied with the parcel map conditions and
regulatory requirements, the trial court found this was “more likely than not”
because the city never followed up and enforced the map and regulatory
requirements. Thus, the court found “that the only credible evidence of
Lemke’s intent at the time of subdivision of the lots” was the subdivision
documentation, which evidenced an intent “to relocate” the sewer line.
      The court went on to consider whether the sewer line was so “obviously
and apparently permanent that the parties should have known of the use or
location.” (Boldface omitted.) The court first observed that while the Lemkes
and Hardy may have known the sewer line for the house on Lot A (sold to
Hardy and eventually to Gaffney) ran through Lot B (retained by the Lemkes
and eventually sold to Drolet), there was no evidence they knew where the


                                       9
line was actually located. There was also “nothing on” Lot B “that was either
visible or in the nature of a permanent artificial structure.” The court further
observed the “fact that the sewer pipe has repeatedly failed further bolsters
the fact that the pipe is not a permanent structure.” Thus, the court
distinguished George v. Goshgarian (1983) 139 Cal.App.3d 856 (George), in
which the appellate court concluded there were triable issues of fact as to
whether there was an implied easement for power lines and reversed a
summary judgment that there was no such easement. (Id. at p. 857.)
Notably, in George there were visible transmission lines both on and off the
servient property that could support a finding that the alleged implied
easement was “obvious to others.” (Id. at p. 860.)
      Gaffney claims that, contrary to the court’s findings, she indisputably
established the second requirement. She maintains the second requirement
is met if there is something on the servient property that is “ ‘either visible or
in the nature of a permanent artificial structure’ ” and the trial court erred as
a matter of law in holding “a cast iron sewer lateral ‘is not a permanent
structure.’ ” She points to (a) the order denying summary judgment that
assertedly stated the old existing line “ ‘is in the nature of a permanent
artificial structure’ ” and Gaffney would be required to prove at trial “ ‘it was
used regularly’ ” and (b) a stipulation at trial that the old line “had been
continuously used . . . since the home [on Parcel A] was constructed in 1890.”
She focuses on the trial court’s comment that the regular failures of the sewer
line “ ‘bolsters’ ” the conclusion the line is “not a ‘permanent structure,’ ” and
maintains the court confused “permanence of the artificial structure itself”
and “permanence of its use,” the latter being the legally significant point.




                                        10
      To begin with, and as we have noted, Gaffney’s discussion of the
summary judgment ruling is immaterial. At this juncture, we are reviewing
a judgment based on a fully developed trial record.
      Furthermore, at bottom, Gaffney’s argument is that the trial court
should have disregarded all the other evidence which we have recounted
above bearing on the parties’ intent at the time the Lemkes subdivided their
property and sold Lot A to Hardy, and should have, instead, considered only
two facts—that there was an iron sewer line running through Lot B (but no
evidence anyone knew where) and the line had, for a century, serviced the
house on Lot A. Indeed, Gaffney insists that the trial court erred in
“requiring additional evidence of Lemke’s intent” beyond these two facts.
(Italics omitted.)
      Contrary to Gaffney’s claim, intent is the pivotal issue. “We reiterate
that an easement cannot be implied absent clear evidence that one was
intended by the parties.” (Tusher, supra, 68 Cal.App.4th at p. 143.) The
“only pertinent question” is whether “based upon the facts and circumstances
at the time of the original transfer of the property . . . what did the
[transferor] intend?” (Ibid.) “ ‘ “In order to determine the intent, the court
will take into consideration the circumstances attending the transaction, the
particular situation of the parties, and the state of the thing granted.” ’ ”
(Thorstrom, supra, 196 Cal.App.4th at p. 1420.)
      Whether the sewer line was permanent or visible were simply two of
the facts, among many others, the trial court properly considered in
determining the parties’ intent relative to the creation of an easement. And
as set forth in detail above, the record contains substantial evidence that at
the time of the lot split, the parties did not intend to create an easement for




                                        11
the sewer line in the same location. Indeed, the evidence showed they
intended that the sewer line be moved and placed in a different location.
Reasonable Necessity Test
      Gaffney also claims the trial court “misapplied” the reasonable
necessity test in finding the “ ‘existing location [of the sewer line] is not
reasonably necessary.’ ” She maintains the court found “ ‘no doubt’ ” that
“the Existing Lateral was reasonably necessary at the time of the 1991
grant,” and therefore erroneously “required [her] to prove that if she replaces
the sewer lateral today . . . its current location would be ‘reasonably
necessary.’ ” (Italics & boldface omitted.)
      Gaffney misstates the court’s finding. The court found “There is no
doubt that the existence of a lateral servicing 810 Sutter is reasonably
necessary for [Gaffney] to enjoy her property. However, the Court finds
[Gaffney] failed to establish by a preponderance of [the] evidence that
utilizing the existing location to replace her 810 Lateral is reasonably
necessary. While [Gaffney] testified at length as to the historic nature of the
neighborhood and her desire to maintain the historic appearance, she did not
offer any credible evidence that the relocation of the 810 Lateral would
interfere with the historic nature of the neighborhood.” 8 (Italics added.) In
short, Gaffney conflates whether “a lateral servicing 810 Sutter” is




      8   The parties do not dispute the current sewer line must be replaced.
The trial court found the evidence “abundant and undisputed” that the sewer
line is “in very poor condition and has deteriorated to the point that it has
previously cracked, failed, broken, collapsed, leaked and backed up due to the
age of the pipe and to roots and other debris obstructing the flow.” Indeed, a
retired Vallejo engineering technician evaluated the sewer line and gave it a
failing “ ‘grade,’ ” qualifying Gaffney for participation in Vallejo’s sewer
lateral reimbursement program.
                                        12
“ ‘reasonably necessary to the beneficial enjoyment’ ” of her property with
whether the existing location of that sewer line is reasonably necessary.
      Although she claims the trial court should have found the sewer line in
its existing location “was reasonably necessary at the time of the 1991 grant,”
she offered no evidence of any such reasonable necessity. Indeed, the
evidence was all to the contrary. Maintaining the line at its existing location
was contrary to the parcel map conditions, contrary to the Sanitation
District’s subdivision acceptance requirements, and contrary to the City’s
conditions of approval of the subdivision. Gaffney’s testimony about the
historic nature and appearance of her home and the neighborhood, and her
desire to maintain their historic character, simply did not pertain to the
reasonable necessity of the location of the sewer line. As the trial court
found, Gaffney “did not offer any credible evidence that the relocation of the
[sewer line] would interfere with the historic nature of the neighborhood.”
      In sum, substantial evidence supports the trial court’s determination
that Gaffney failed to carry her burden of establishing an implied easement
for a sewer line at its historic location.9
Quiet Title and Permanent Injunction
      The trial court went on to find that the location of the easement
specified on the parcel map “violates [California] Plumbing Code § 721.1,”10


      9 We therefore need not and do not reach Gaffney’s challenge to the
ruling against her on private nuisance, since she asserts that ruling must be
reversed only “[i]n the event Gaffney has an implied easement.”
      10   Section 721.1 of the California Plumbing Code provides in part:
“Except as provided in subdivision 721.2, no building sewer shall be located
in a lot other than the lot that is the site of the building or structure served
by such sewer nor shall a building sewer be located at a point having less
than the minimum distances referenced in Table 721.1.” (Cal. Code Regs.,
tit. 24, § 721.1)
                                         13
and on that basis, the court extinguished the easement and ordered Gaffney
to relocate her sewer line off of Drolet’s property. The judgment therefore
“enjoined [Gaffney] from continued occupation and use of the Drolet Property
for the 810 Lateral servicing the 810 Sutter property and to stop using the
sewer in a manner that impedes cross-complainants from improving their
property. The Court grants quiet title against all adverse claims of . . .
Gaffney. Gaffney has thirty (30) days from entry of judgment to complete an
application for relocation of the 810 Lateral off the Drolet Property,
consistent with Mr. Hunter’s Option No. 1 in Exh. 127. . . . Once Gaffney’s
application to relocate the lateral off the Drolet Property is approved by
[Vallejo Flood and Wastewater District] and the City [of Vallejo], Gaffney has
sixty (60) days to complete the work after approval by all agencies having
jurisdiction over this project.” (Capitalization omitted.)
      Gaffney maintains the trial court erroneously “extinguish[ed] the Paper
Easement” (i.e., the easement shown on the Parcel Map). (Boldface omitted.)
She asserts none of the requirements for the extinguishment of easements set
forth in Civil Code section 811 were met.11 She further asserts the court


       Section 721.2 provides in part: “Nothing contained in this code shall be
construed to prohibit the use of all or part of an abutting lot to: (1) Provide
access to connect a building sewer to an available public sewer where proper
cause and legal easement, not in violation of other requirements, has been
first established to the satisfaction of the Authority Having Jurisdiction.”
(Cal. Code Regs., tit. 24, § 721.2.)
      11  Civil Code section 811 provides: “A servitude is extinguished: 1. By
the vesting of the right to the servitude and the right to the servient
tenement in the same person; 2. By the destruction of the servient tenement;
3. By the performance of any act upon either tenement, by the owner of the
servitude, or with his assent, which is incompatible with its nature or
exercise; or, 4. When the servitude was acquired by enjoyment, by disuse
thereof by the owner of the servitude for the period prescribed for acquiring
title by enjoyment.” (Civ. Code, § 811.)
                                       14
“took it a step too far and directed precisely where her new lateral must be
located,” claiming she should have the option of placing her sewer line in the
easement shown on the parcel map.
      Drolet claims the parcel map easement cannot be enforced because it
violates the California Plumbing Code, relying on Baccouche v. Blankenship
(2007) 154 Cal.App.4th 1551 (Baccouche) and Teachers Ins. & Annuity Assn.
v. Furlotti (1999) 70 Cal.App.4th 1487 (Teachers).
      In Baccouche, the predecessor of the owner of the servient property
granted an exclusive easement to the neighboring landowner allowing use of
three-quarters of an acre of the property for the “keeping and enjoyment of
horses.” (Baccouche, supra, 154 Cal.App.4th at p. 1553.) However, a Los
Angeles ordinance allowed the keeping of horses only on a property “ ‘in
conjunction with the residential use of the lot,’ ” and there was no residence
on the servient property. (Id. at p. 1554.) Accordingly, the new owner
maintained the easement was void. (Id. at p. 1557.) The Court of Appeal
affirmed the trial court’s ruling that the easement, itself, was valid.
However, it reversed the lower court’s ruling that the owner of the dominant
property could enforce the easement, given that keeping horses on the
servient property violated the zoning ordinance. (Id. at p. 1559.) The
appellate court explained, “whether the grantee could actually use the
property for the purposes stated in the easement was subject to compliance
with any applicable laws and ordinances, including zoning restrictions. Land
use restrictions limiting use of property and a fee owner’s consent to such use
are quite distinct.” (Id. at p. 1558.)
      The parties in Teachers shared an alley between their properties.
(Teachers, supra, 70 Cal.App.4th at p. 1490.) Furlotti’s property had a
residential apartment building, while Teachers’ property was a commercial


                                         15
office building. (Ibid.) The prior owners had executed a “declaration of
reciprocal easement” allowing use of the alley for access and “ ‘for necessary
ancillary use customary to a service driveway for pick-up, deliver, loading,
unloading, trash removal, maintenance and ancillary service activities. . . .”
(Ibid., italics omitted.) After unresolved disagreements about Teachers’ use
of the alley for pick-ups and deliveries in the early morning hours, Furlotti
constructed a fence down the center of the alley. (Id. at p. 1491.)
      Teachers sued for breach of the easement agreement, nuisance,
trespass, and for declaratory and injunctive relief. (Teachers, supra,
70 Cal.App.4th at p. 1491.) Furlotti asserted the easement was “void ab
initio and use thereunder illegal” because the easement purported to grant
Teachers the right to use the portion of the alley zoned for residential
purposes for commercial purposes, in violation of the Los Angeles Municipal
Code. (Id. at p. 1492.) The Court of Appeal reversed the trial court’s grant of
a preliminary injunction in Teacher’s favor, concluding Teachers had no
reasonable probability of success on the merits. (Id. at pp. 1493, 1498.)
      After determining Teacher’s use of the alley was commercial in nature
and therefore violated the municipal code, the court concluded the easement
could not “grant by private agreement that which is prohibited by zoning.”
(Teachers, supra, 70 Cal.App.4th at p. 1496.) The court quoted City & County
of San Francisco v. Safeway Stores, Inc. (1957) 150 Cal.App.2d 327, 332, in
which there were similar circumstances: “ ‘There is no question of
defendant’s ownership of an interest in the . . . easement. . . . The question
here is concerning [defendant’s] right to use its interest in violation of a
zoning ordinance. . . . [It] had no right to do so.’ ” (Teachers, at p. 1497,
italics omitted.)




                                        16
      These cases compel the same conclusion here. While the sewer
easement shown on the parcel map may be “valid,” Gaffney cannot use it in
violation of the California Plumbing Code.
      Gaffney claims she might be able to use the parcel map easement in
the future because she could apply for, and might be granted, an exception to
California Plumbing Code section 721.1. (Cal. Code Regs., tit. 24, §§ 721.1,
721.2) As we have noted, California Plumbing Code section 721.2 provides,
“Nothing contained in this code shall be construed to prohibit the use of all or
part of an abutting lot to: n(1) Provide access to connect a building sewer to
an available public sewer where proper cause and legal easement, not in
violation of other requirements, has been first established to the satisfaction
of the Authority Having Jurisdiction.” (Cal. Code Regs., tit. 24, § 721.1.)
      There is no dispute that the “Authority Having Jurisdiction” is the
Sanitation District. Gaffney presented no evidence, however, that she sought
or obtained the requisite exception from the Sanitation District. Indeed, she
admits the “ ‘authority having jurisdiction’ has not yet made this
determination.” Thus, as the trial court found, “[n]o exception has ever been
obtained for this property.” Gaffney’s speculation that she might be able to
establish an exception to California Plumbing Code section 721.1 in the
future does not render the court’s finding bereft of substantial evidence.
      In any case, regardless of whether the requirements for
“extinguishment” of the parcel map easement were met,12 the requirements



      12  Drolet maintains for the first time on appeal that the parcel map
easement was extinguished under the doctrines of merger, abandonment, or
disclaimer, and therefore that portion of the judgment should be upheld. The
trial court did not consider these factual claims, and “ ‘[i]t is axiomatic that
arguments not raised in the trial court are forfeited on appeal.’ ” (Sander v.
Superior Court (2018) 26 Cal.App.5th 651, 670.)
                                       17
for an injunction preventing use of the parcel map easement or any portion of
Drolet’s property for Gaffney’s sewer line were met. (See Baccouche, supra,
154 Cal.App.4th at pp. 1552, 1558–1559; Teachers, supra, 70 Cal.App.4th at
p. 1497.)
          Indeed, Gaffney acknowledges that if she were to “construct a sewer
lateral within the Paper Easement without first obtaining approvals” of an
exception from the District, “[Drolet] could unquestionably obtain an
injunction to enforce the illegal use, as in Teachers.” She maintains,
however, “there is no current controversy which would otherwise allow an
injunction to prevent the use of the sewer lateral within the Paper
Easement,” claiming Drolet was “not suing to stop [her] from installing a
lateral within the Paper Easement without first obtaining approvals from the
agency having jurisdiction. [Drolet was] suing to extinguish the Paper
Easement.”
          Gaffney’s claim of “no current controversy” allowing for injunctive relief
is disingenuous. Drolet was most certainly suing to stop Gaffney from
installing a sewer line anywhere on his property. His cross-complaint sought
an injunction “enjoining [Gaffney] . . . from using [Drolet’s] Property to
connect [Gaffney’s] upper lateral sewage line to any public sewage line.” And
as we have discussed, the trial court did not err in granting such injunctive
relief.
                                   DISPOSITION
          The portion of the judgment extinguishing the parcel map easement is
reversed. In all other respects, the judgment is affirmed. Costs on appeal to
respondents.




                                          18
                                          _________________________
                                          Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Devine, J.*




*Judge of the Contra Costa Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A163419, Gaffney v. Drolet et al




                                     19